

EXHIBIT 10.39
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
The Executive Employment Agreement is entered into this  29th  day of June,
2010  between Axion Power International, Inc., a Delaware corporation, having a
place of business at 3601 Clover Lane, New Castle, Pennsylvania 16105 (the
"Company") and Thomas Granville, of  329 Edgebrook Lane,  New Wilmington,
Pennsylvania 16105  (the “Executive”).
 
 
A.
The Company is engaged in research, development, manufacturing and sales
relating to a novel technology for a supercapacitor/battery hybrid that replaces
the lead-based negative electrode in a lead-acid battery with a highly permeable
nanoporous carbon electrode; and in research, development, manufacturing and
sales relating to both conventional and advanced lead acid batteries including
new grid technologies for the positive and potentially the negative plate and
carbon additives to the standard lead acid battery; and is exploring various
other integration and battery management technologies for stationary and motive
applications.

 
 
B.
The Company owns all of the proprietary interests in the Company's good will and
its Confidential Information (as hereinafter defined), all of which information
is not publicly available and is considered by the Company to be confidential
trade secrets. The Company imparts to its Executives, and said Executives
require during the course of their employment, access to Confidential
Information.



 
C.
Executive during the course of Executive's employment with the Company: (i) will
obtain material knowledge and information regarding the Company's Customers,
including without limitation Customers' specialized requirements, preferences
and financial condition, all of which are materially important in the Company's
business relationship with such Customers; (ii) may perform duties for the
Company, which duties themselves are of a highly confidential nature; (iii) is
encouraged by the Company to develop personal relationships with the Company's
suppliers, Customers and prospective Customers; (iv) generally has access to
Confidential Information; and (v) has developed and will develop expertise in
the field of lead-acid batteries, Axion's PbC Technology, battery testing,
carbon sheeting, and other technologies currently under development by Axion.



D.
The Company is vulnerable to unfair post-employment competition by Executive,
since Executive has access to Confidential Information and has personal
relationships with the Company's suppliers, Customers and prospective Customers.



 
E.
Executive acknowledges the vulnerability of the Company to post-employment
competition by Executive and is willing to enter into this Agreement with the
Company, pursuant to which Executive agrees not to disclose any of the Company's
Confidential Information and not to compete against the Company following
termination of employment for the time periods and to the limited extent set
forth in this Agreement.



 
F.
The Company desires to employ Executive as its Chief Executive Officer and
Executive desires to accept such employment, pursuant to the terms set forth in
this Agreement.



 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
 
1)
Executive Representations and Warranties. The Executive represents and warrants
to the Company that he is free to accept employment hereunder and that he has no
prior or other obligations or commitments of any kind to anyone that would in
any way hinder or interfere with his acceptance of the full, uninhibited and
faithful performance of this Agreement, or the exercise of his best efforts as
an executive officer of the Company.

 
2)
Employment and Duties. The Company shall employ the Executive as its Chief
Executive Officer.   The Executive will work from the Company's office and
battery manufacturing center in the New Castle, Pennsylvania area and will
report directly to the Company’s Board of Directors.  The Executive's
responsibilities shall include all of the duties and responsibilities of the
Chief Executive Officer with such executive duties and responsibilities
consistent with such positions and stature as the Board of  Directors of the
Company may from time to time determine.

 
3)
Conduct of Executive. During the entire Term of this Agreement, the Executive
shall devote his full business time, effort, skill and attention to the affairs
of the Company and its subsidiaries, will use his best efforts to promote the
interests of the Company, and will discharge his responsibilities in a diligent
and faithful manner, consistent with sound business practices. In furtherance of
the foregoing:

 
 
a)
The Executive understands and agrees that he owes the Company a fiduciary duty,
without limiting any other obligations or requirements that are imposed on the
Executive by this Employment Agreement or by law. As such, the Executive shall
occupy a position of and commit to the highest degree of trust, loyalty, honesty
and good faith in all of his dealings with and on behalf of the Company.

 
 
b)
The Executive represents that his employment by the Company will not conflict
with any obligations which he has to any other person, firm or entity. The
Executive specifically represents that he has not brought to the Company (during
the period before the signing of this Agreement) and he will not bring to the
Company any materials or documents of a former or present employer, or any
confidential information or property of any other person, firm or entity.



 
c)
The Company does not offer, pay, or receive payments in exchange for the
referral of a customer. The Executive shall not receive any remuneration from
any outside person or entity related to the services performed by the Executive
for the Company or the products purchased or sold by the Company.

 
 
Page | 2

--------------------------------------------------------------------------------

 


 
d)
The Executive shall comply with all applicable laws, including Federal, State
and Municipal purchasing requirements. The Executive understands that failure to
do so exposes the Company, its officers, directors, Executives and agents to
possible sanctions, monetary penalties, criminal prosecution and other
disciplinary actions. The Executive shall seek appropriate guidance from the
Company when the application of a law is unclear.



 
e)
The Executive shall use his best efforts to work in a manner which ensures
maximum responsiveness to and communications with the Board of Directors of the
Company and the Chairs of all Board Committees of the Company, all in
furtherance of the goal of enhancing shareholder value through effective
communication and responsiveness to parties who have been given the
authorization to interact with management in specific matters such as technology
enhancement.

 
 
f)
The Executive will adhere to company policies and procedures including, but not
limited to, review and  approval of all contractual obligations with third
parties prior to execution by the Chief Financial Officer and Legal
Counsel,  prior  review and approval of all spending  commitments for capital
expenditures by the Chief Operating Officer and the Chief Financial
Officer  prior review and approval of all presentations to existing and
potential  investors, presentations to existing and potential  customers and
presentations to industry organizations.



4)
Conditions of Employment.

 
 
a)
Term of Employment. Unless terminated earlier in accordance with the provisions
of this Agreement, the Company will employ the Executive for a period commencing
on the date hereof and terminating on June 30, 2013  (the “Term”).

 
 
b)
Place of Employment. The Executive shall occupy offices at the Company's
facility in New Castle, PA. The Executive shall not be required to relocate to
any other business location maintained by the Company although the Executive
expressly agrees that regular travel shall be necessary as part of his duties.

 
 
c)
Ownership of Company Records and Reports. The Executive shall not, except in the
performance of his duties hereunder, at any time or in any manner make or cause
to be made any copies, pictures, duplicates, facsimiles, or other reproductions
or recordings or any abstracts or summaries of any reports, studies, memoranda,
correspondence, manuals, records, plans or other written or otherwise recorded
materials of any kind whatever belonging to or in the possession of the Company,
or of any subsidiary or affiliate of the Company, including but not limited to
materials describing or in any way relating to the Company's business activities
including, but not limited to, its proprietary techniques and technologies, its
operational and financial matters, its business and financial and development
plans, its personnel training and development programs and its industry
relationships. The Executive shall have no right, title or interest in, and
shall maintain no personal records of, any such material, and the Executive
agrees that, except in the performance of his duties hereunder, he will not,
without the prior written consent of the Company remove any such material from
any premises of the Company, or any subsidiary or affiliate of the Company,
except on the portable computer and other portable storage devices purchased for
his use by the Company, and immediately upon the termination of his employment
for any reason whatsoever Executive shall return to the Company all such
material and Company owned computing devices in his possession.



 
Page | 3

--------------------------------------------------------------------------------

 


 
d)
It is expressly agreed and understood that the Executive shall execute and be
bound by the terms and conditions of the Executive Agreement which is attached
hereto and made a part hereof as Exhibit A.

 
5)
Compensation.

 
The Company shall compensate the Executive for all services to be rendered by
him during the Term as follows:
 
The Executive shall receive a salary of $380,000 for services rendered during
the Term of this Agreement. The Executive's salary shall be reviewed after six
(6) months and then on an annual basis thereafter and the amount of such Salary
shall be subject to renegotiation on the basis of the performance of the
Executive and the performance of the Company. In addition, as partial
compensation for the execution of this contract, the Company will pay to the
Employee a  signing bonus of $270,000, subject to normal payroll withholdings
and deductions,  on the first regularly scheduled payroll following the date of
execution hereof.   The Company will award Employee stock options in accordance
with the Option Agreement attached hereto as Exhibit B.
 
In addition, the Executive shall be allowed an automobile allowance of $750.00
per month to be applied to the car of his choice. The Executive shall be
entitled to reimbursement at the maximum allowable mileage rate under applicable
income tax rules for all reasonable business use of his personal automobile.
 
 
a)
The Executive shall participate in any executive compensation plans adopted by
the shareholders of the Company; provided, however, that the discretionary
authority to determine the level of the Executive's participation therein and
the terms and conditions of such participation shall remain vested in the
Compensation Committee of the Board of Directors and the Compensation Committee
shall have the authority to adjust such participation upward or downward from
time to time in its sole discretion.



 
Page | 4

--------------------------------------------------------------------------------

 


 
b)
Effective upon date of hire, the Executive will be given the opportunity to
participate in the Company’s employee benefit programs including, but not
limited to, medical and hospitalization insurance, group life insurance, short
and long term disability and any other insurance benefit that is in effect from
time to time. The Executive shall be eligible to participate in and contribute
to the premium share as designated by the Company from year to year in
accordance with the Premium Only Plan which the Company adopted effective
October 1, 2009 and which the Company may amend from time to time.

 
 
c)
During the Term of this Agreement, the Company will reimburse the Executive for
all reasonable business expenses incurred by him on behalf of the Company in the
performance of his duties hereunder upon presentation of vouchers, receipts or
other evidence of such expenses in accordance with the policies of the Company .



 
d)
Notwithstanding any other provision of this Agreement, it is agreed that the
Executive shall be entitled to receive such incentive bonuses, stock options and
other benefits as the Compensation Committee of the Board of Directors may grant
from time to time, and any income tax liabilities arising there from shall be
due and payable at the Executive's sole expense, and the Executive acknowledges
that the Company may make appropriate withholding from salary for such grants,
should the Executive choose to accept those grants.

 
6)
Stock Purchase Option.

 
The Company acknowledges that the Executive has agreed to devote substantially
all of his business time and effort to the Company during the entire Extended
Term of this Agreement. In recognition of the opportunity costs associated with
such actions the Executive is hereby granted an option to purchase 360,000
shares of the Company's common stock at an exercise price of $1.50  per share.
10,000 options shall vest upon execution of this contract and, beginning in
August 2010, 10,000 options will vest monthly through the remaining 35 months of
this contract. If the Executive's employment is terminated by the Company
without cause (as defined in Section 7) or terminated by the Executive for good
reason (as defined in Section 7), all unvested options shall immediately vest
and become exercisable. In all other cases, all unvested options shall
immediately terminate.
 
 
Page | 5

--------------------------------------------------------------------------------

 


Furthermore, all unvested options shall vest in the Executive immediately prior
to the consummation of (i) any merger, consolidation or similar business
combination transaction where the Company is not the surviving entity, (ii) any
sale of all or substantially all of the Company's assets where the proceeds are
intended for distribution to the stockholders, or (iii) any change in control
whereby one group, or a number of groups acting in concert, obtains more than
50% of the Company's outstanding, or outstanding and issuable equity
instruments. Notwithstanding the generality of the foregoing, rights represented
by vested options shall not be affected by the termination of the Executive's
employment because of the disability or death of the Executive. From and after
the vesting dates, the vested options may be exercised at any time or from time
to time, in whole or in part, for a period of five (5) years. The Option
Agreement attached hereto as "Exhibit B" shall be executed concurrently with
this Agreement.
 
Executive specifically acknowledges that all options in paragraphs 6 are fully
restricted from resale under federal and state securities laws and regulations.
Such restrictions from resale remain even after the vesting of such options, and
all such options (including shares received upon option exercise) shall bear
appropriate legends prohibiting resale, which shall not be removed upon vesting.
The Company shall have no obligation to register such shares and options, which
will remain unregistered in perpetuity, and the Company has no obligation to
assist employee in finding exemptions from registration. Notwithstanding the
foregoing, Executive is fully responsible for all income tax liability, if any,
arising from such options and the sale of stock, and the Company has no
obligation to reimburse Executive or assist in any other arrangements regarding
such liability.
 
7)
Termination of Employment.

 
 
a)
This Agreement and the compensation payable to Executive hereunder shall
terminate and cease to accrue forthwith upon Executive's death.

 
 
b)
If the Executive's employment is terminated (i) other than for cause (as defined
below) by the Company, or (ii) by the Executive for good reason (as defined
below), the Company shall pay to Executive an aggregate severance amount equal
to fifty (50%) of the Executive's annual base salary in effect as of the date of
such termination (i.e., six (6) months' base salary and such amount being
referred to as the "Severance Amount"). The Severance Amount may be paid in a
single lump sum amount, provided that payment of the Severance Amount shall be
contingent upon the Executive signing the Company’s standard release and waiver
agreement.



 
Page | 6

--------------------------------------------------------------------------------

 
 
For the purposes of this Agreement, "cause" for termination by the Company shall
mean (i) a material breach of this Agreement by Executive; (ii) a breach of
Executive's duty of loyalty to the Company or any act of dishonesty with respect
to the Company or its stockholders, customers or suppliers; (iii) Executive's
continued failure or refusal to perform, in any material respect, any duty or
responsibility to the Company which is normally attached to Executive's
position(after notice and a 10-day cure period), provided, however, any
subsequent failure or refusal to perform such duty or responsibility shall
entitle the Company to terminate employment for Just Cause without notice or an
opportunity to cure; (iv) Executive's gross negligence or willful misconduct in
performing those duties which are normally attached to Executive's position; (v)
the commission by Executive of an act of fraud, conversion, misappropriation
(including the unauthorized use or disclosure of confidential or proprietary
information of the Company) or embezzlement or crime of moral turpitude; (vi) a
conviction of or guilty plea or confession by Executive to any fraud,
conversion, misappropriation, embezzlement or felony; (vii) the exposure of the
Company to any criminal liability or loss of business opportunity or reduction
in revenues or increase in losses substantially caused by the conduct of
Executive which results in a material adverse effect upon the Company's
business, operations, financial condition or results of operations or the
exposure of the Company to any bona fide claims which may result in civil
liability caused by Executive's unlawful harassment in employment; or (viii) the
repeated taking of any action prohibited (a) by the Board or any of the
Executive Officers, provided that Executive has received at least one written
notice of having taken an action so prohibited, or (b) by this Agreement. For
purposes of this Agreement, "Executive's duty of loyalty to the Company" shall
include Executive's fiduciary obligation to place the interests of the Company
ahead of Executive's personal interests and thereby not knowingly profit
personally at the expense of the Company, and shall also include specifically
the affirmative obligation to disclose promptly to the Board any known conflicts
of interest Executive may have with respect to the Company, and the negative
obligations not to usurp corporate opportunities of the Company, not to engage
in any "conflict-of-interest" transactions with the Company (without the
approval of the Board), and not to compete directly with the Company (without
the approval of the Board).
 
 
c)
At the end of the initial term of this Agreement, the Executive’s employment may
be terminated by either party for any reason, or for no reason, upon written
notice given not less than ninety (90) days prior to the termination date.

 
 
Page | 7

--------------------------------------------------------------------------------

 
 
8)
Specific Performance.

 
If any portion of this Agreement is found by a court of competent jurisdiction
to be too broad to permit enforcement of such restriction to its full extent,
then such restriction shall be enforced to the maximum extent permitted by law,
and the Executive hereby consents and agrees that such scope may be judicially
modified accordingly in any proceeding brought to enforce such restriction. All
provisions of this Agreement are severable, and the unenforceability or
invalidity of any single provision hereof shall not affect any remaining
provision. The Executive acknowledges and agrees that the Company's remedy at
law for any breach of any of his obligations hereunder would be inadequate, and
agrees and consents that temporary and permanent injunctive relief may be
granted in any proceeding that may be brought to enforce any provision of this
Agreement without the necessity of proof of actual damage and without any bond
or other security being required. Such remedies shall not be exclusive and shall
be in addition to any other remedy which the Company may have.
 
9)
Miscellaneous:

 
 
a)
The failure of a party to insist on any occasion upon strict adherence to any
Term of this Agreement shall not be considered to be a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that Term or
any other Term of this Agreement. Any waiver must be in writing.

 
 
b)
All notices and other communications under this Agreement shall be in writing
and shall be delivered personally or mailed by registered mail, return receipt
requested, and shall be deemed given when so delivered or mailed, to a party at
such address as a party may, from time to time, designate in writing to the
other party.

 
 
c)
Notwithstanding the termination of the Executive's employment hereunder, the
provisions of Paragraphs 6, 7, 8 and 9 survive such termination.

 
 
d)
This Agreement shall be assigned to and inure to the benefit of and be binding
upon, any successor to substantially all of the assets and business of the
Company as a going concern, whether by merger, consolidation, liquidation or
sale of substantially all of the assets of the Company or otherwise.

 
 
e)
This Agreement constitutes the entire Agreement between the parties regarding
the above matters, and each party acknowledges that there are no other written
or verbal Agreements or understandings relating to such subject matter between
the Executive and the Company or between the Executive and any other individuals
or entities other than those set forth herein. No amendment to this Agreement
shall be effective unless it is in writing and signed by both the parties
hereto.

 
 
f)
This Agreement shall be construed according to the laws of the State of
Pennsylvania pertaining to Agreements formed and to be formed wholly within the
State of Pennsylvania. The Executive represents and warrants that he has
reviewed this Agreement in detail with his legal and other advisors, as he
considers appropriate, and that he fully understands the consequences to him of
its provisions. The Executive is relying on his own judgment and the judgment of
his advisors with respect to this Agreement.

 
 
Page | 8

--------------------------------------------------------------------------------

 

 
g)
In the event a dispute arises out of, in connection with, or with respect to
this Agreement, or any breach thereof, such dispute shall, on the written
request of one party delivered to the other party, be submitted to and settled
by binding arbitration before a single arbitrator conducted in New Castle,
Pennsylvania, United States in accordance with the Laws of the State of
Pennsylvania. The award of such arbitrator shall be final and may be entered by
any party hereto in any court of competent jurisdiction. The party against whom
the arbitrator's award is rendered shall pay all costs and expenses of such
arbitration, unless the arbitrator shall specifically allocate costs in a
different manner because the award is not entirely in favor of either party.

 
 
h)
This Agreement may be executed in any number of counterparts, which will each be
deemed to be an original for all purposes hereof.

 
IN WITNESS WHEREOF, the parties have signed this Agreement intending to be bound
thereby.
 
AXION POWER INTERNATIONAL, INC.
 
/s/ Charles Trego
 
June 29, 2010
Charles Trego, CFO
 
Date signed
     
/s/Thomas Granville
 
June 29, 2010
Thomas Granville
 
Date signed

 
 
Page | 9

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Executive Agreement
 
AXION POWER INTERNATIONAL, INC.
 
EXECUTIVE AGREEMENT

 
Granville
Thomas
Click here to enter text.
     
EXECUTIVES LAST NAME
FIRST NAME
INITIAL

 
1)
AXION means Axion Power International, Inc., and any existing or future
subsidiaries, owned or controlled, directly or indirectly by Axion.

 
2)
CONFIDENTIAL INFORMATION means information, not generally known, and proprietary
to Axion, including trade secret information, about Axion's processes and
products, including information relating to research, development, manufacture,
purchasing, accounting, engineering, marketing, merchandising, selling, leasing,
servicing, finance and business systems and techniques. All information
disclosed to me, or to which I have reasonable basis to believe to be
Confidential Information, or which is treated by Axion as being Confidential
Information, shall be presumed to be Confidential Information.

 
3)
INVENTIONS means discoveries, improvements and ideas (whether or not shown or
described in writing or reduced to practice) and works of authorship, whether or
not patentable or copyrightable, (1) which relate directly to the business of
Axion, or (2) which relate to Axion’s actual or demonstrably anticipated
research or development, or (3) which result from any work performed by me for
Axion, or (4) for which equipment, supplies, facility or trade secret
information of Axion is used, or (5) which is developed on any Axion time.

 
 
Page | 10

--------------------------------------------------------------------------------

 

4)
CONFLICTING PRODUCT means any product, process, system or service of any person
or organization other than Axion, in existence or under development, which is
the same as or similar to or competes with, or has a usage allied to, a product,
process, system or service upon which I work (in either a sales or a non-sales
capacity) during the last three years of my employment by Axion, or about which
I acquire Confidential Information

 
5)
CONFLICTING ORGANIZATION means any person or organization which is engaged in or
about to become engaged in, research on or development, production, marketing,
leasing, selling or servicing of a Conflicting Product.

 
I AM EMPLOYED OR DESIRE TO BE EMPLOYED BY AXION IN A CAPACITY IN WHICH I MAY
RECEIVE OR CONTRIBUTE TO CONFIDENTIAL INFORMATION. IN CONSIDERATION OF SUCH
EMPLOYMENT OR CONTINUED EMPLOYMENT, AND THE WAGES OR SALARY AND OTHER EXECUTIVE
BENEFITS IN COMPENSATION FOR MY SERVICES, AND IN CONSIDERATION OF BEING GIVEN
ACCESS TO CONFIDENTIAL INFORMATION; I AGREE THAT:
 
6)
With respect to Inventions made, authorized or conceived by me, either solely or
jointly with others, (1) during my employment, whether or not during normal
working hours or whether or not at Axion's premises; or (2) within one year
after termination of my employment, I will:

 
 
a)
Keep accurate, complete and timely records of such Inventions, which records
shall be Axion property and be retained on Axion's premises.

 
 
b)
Promptly and fully disclose and describe such Inventions in writing to Axion.

 
 
c)
Assign (and I do hereby assign) to Axion all of my rights to such Inventions and
to applications for letters patent and/or copyright in all countries and to
letters patent and/or copyrights granted upon such Inventions in all countries,

 
 
d)
Acknowledge and deliver promptly to Axion (without charge to Axion but at the
expense of Axion) such written instruments and to do such other acts as may be
necessary in the opinion of Axion to preserve property rights against
forfeiture, abandonment or loss and to obtain and maintain letters patent and/or
copyrights and to vest the entire right and title thereto in Axion.

 
 
e)
At the request of Axion and at its cost, the Executive shall assist Axion, or
any person or persons from time to time designated by it, to obtain the
copyright, trademark and/or grant of patents in the United States and/or in such
other country or countries as may be designated by Axion, covering such
improvements, discoveries, ideas and inventions and shall in connection
therewith and in connection with the defense of any patents execute such
applications, statements or other documents, furnish such information and data
and take all such other action (including, but not limited to, the giving of
testimony) as Axion may from time to time reasonably request.


 
Page | 11

--------------------------------------------------------------------------------

 

NOTICE: This is to notify you that paragraph A of this Axion "Executive
Agreement" you are being asked to sign as a condition of your employment does
not apply to an Invention for which no equipment, supplies, facility or trade
secret information of Axion was used and which was developed entirely on your
own time, and (1) which does not relate (a) directly to the business of Axion or
(b) to Axion's actual or demonstrably anticipated research or development, or
(2) which does not result from any work performed by you for Axion.
 
7)
EXCEPT as required in my duties to Axion, I will never, either during my
employment by Axion or thereafter, use or disclose any Confidential Information
as defined in paragraph 2 hereinabove.

 
8)
UPON termination of my employment with Axion, all records and any compositions,
articles, devices, and other items which disclose or embody Confidential
Information including all copies or specimens thereof in my possession, whether
prepared or made by me or others, will be left with Axion.

 
9)
EXCEPT as listed at the end of this Agreement, I will not assert any rights
under any Inventions as having been made, conceived, authored or acquired by me
prior to my being employed by Axion.

 
10)
FOR a period of two years after termination of my employment with Axion:

 
 
a)
I will inform any new employer, prior to accepting employment of the existence
of this Executive agreement and provide such employer with a copy thereof.

 
 
b)
If I have been or am employed by Axion in a sales capacity, I will not render
services in the United States, directly or indirectly, to any Conflicting
Organization in connection with the development, manufacture, marketing, sale,
merchandising, leasing, servicing or promotion of any Conflicting Product to any
person or organization upon whom I called, or whose account I supervised on
behalf of Axion, at any time during the last three years of my employment by
Axion.

 
 
Page | 12

--------------------------------------------------------------------------------

 

 
c)
If I have been or am employed by Axion in a non-sales capacity, I will not
render, to any Conflicting Organization, services, directly or indirectly, in
the United States or in any country in which Axion has a plant for manufacturing
a product upon which I work during my employment by Axion or in which Axion
provides a service in which I participate during my employment by Axion, except
that I may accept employment with a large Conflicting Organization whose
business is diversified (and which has separate and distinct divisions), and
which as to part of its business is not a Conflicting Organization, provided
Axion, prior to my accepting such employment, shall receive separate written
assurances satisfactory to Axion from  such Conflicting Organization and from
me, that I will not render services directly or indirectly in connection with
any Conflicting Product.

 
 
d)
If I am unable to obtain employment consistent with my abilities and education,
within one month after termination of my employment with Axion, solely because
of provisions of this paragraph 10, such provisions shall thereafter continue to
bind me only as long as Axion shall make payments to me equal to my monthly base
pay at termination (exclusive of extra compensation, bonus or Executive
benefits) for each month of such unemployment commencing with the second month
after termination of my employment with Axion.

 
 
1)
I agree that I will, during each month of such unemployment, make conscientious
and aggressive efforts to find employment; and I will, within ten days after the
end of each calendar month, give Axion a detailed written account of my efforts
to obtain employment. Such account will include a statement by me that although
I aggressively sought employment, I was unable to obtain it solely because of
the provisions of this paragraph 10.

 
 
2)
It is understood that Axion shall, at its option, be relieved of making a
monthly payment to me for any month during which I failed to seek employment
conscientiously and aggressively, and to account to Axion, as provided for
above.
     

 
3)
Axion is obligated to make such payments to me, upon my fulfillment of the
conditions set forth above, for 23 consecutive months unless Axion gives me
written permission to accept available employment, or gives me a written release
from the obligations of paragraph E.

 
 
4)
Axion's obligation to make such monthly payments shall terminate upon my death
or upon my obtaining employment. I agree that I will give prompt written notice
of such employment to Axion.

 
 
5)
Axion shall not be liable, under this Agreement, or in any action relating
thereto, for any amount greater than the equivalent of 23 such
monthly  payments, less amounts paid to me by Axion pursuant to this Agreement;
Axion not being obliged to make a payment to me for the first month of such
unemployment.

 
 
e)
If, after termination of my employment with Axion, I obtain other employment but
because of the provisions of paragraph 10, my position is such that my gross
monthly income will be less than that which I last received from Axion as
monthly base pay at termination, then Axion’s obligations to make payments to me
for the period specified in paragraph 10.d. will be limited to the difference
between my monthly base pay at Axion, at termination, and the gross monthly
income I will receive in my subsequent employment.

 
 
Page | 13

--------------------------------------------------------------------------------

 

 
f)
ALL MY obligations under paragraphs 1 through 10 of this Agreement shall be
binding upon my heirs, spouses, assigns and legal representatives.

 
 
g)
IF ANY provision of this Agreement shall contravene any statute of a particular
state which I perform services for Axion, then this Agreement shall be construed
as if such provision is not contained herein insofar as enforcement of this
Agreement against me in such particular state is concerned.

 
 
h)
THIS AGREEMENT replaces any existing Agreement entered into by me and Axion
relating generally to the same subject matter; but such replacement shall not
affect rights and obligations of either party arising out of any such prior
Agreement which shall then continue to be in effect for that purpose.

 
(Do not disclose or describe here anything you regard as being confidential.
What is wanted in this space (or on a separate attached sheet), pursuant to
paragraph "10" above, is a brief description of the product or process, etc.,
plus a list of source documents, such as patents, patent applications, drawings,
or written descriptions, identified by number, title and date.)
 
 
Page | 14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Agreement intending to be bound
thereby.
 
AXION POWER INTERNATIONAL, INC.
 

     
Charles Trego, CFO
 
Date signed
           
Executive Signature
 
Date signed
           
Executive Printed Name
   

 
 
Page | 15

--------------------------------------------------------------------------------

 

EXHIBIT "B"
 
NONQUALIFIED STOCK PURCHASE OPTION AGREEMENT RECITALS
 
WHEREAS, the Company and the Optionee have entered into an employment agreement
that requires the Company to grant the Optionee an option to purchase shares of
the Company's common stock at a price of $1.50 per share as partial
consideration for the services to be rendered under the agreement; and
 
WHEREAS, the Board of Directors (the "Board") has determined that it would be in
the best interests of the Company and its stockholders to grant the option
provided for herein (the "Option") as an inducement to serve as an employee of
the Company and to provide Optionee with a proprietary interest in the future of
the Company;
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
 
1)
Grant of the Option. The Company hereby grants to Optionee the right and option
to purchase, on the terms and conditions hereinafter set forth, all or any part
of an aggregate of 360,000 shares (the "Stock") of the presently authorized but
unissued common stock, par value $.001  per share, of the Company (the "Common
Stock"). The purchase price of the Stock subject to this Option shall be
$1.50  per share.

 
2)
Vesting of the Option. As long as the Optionee remains an employee of the
Company, the options granted hereby shall vest based on the following schedule:

 
10,000 options shall vest upon signing this agreement
 
10,000  options shall vest on the last day of each month commencing August 2010
through and including June 2013
 
 
Page | 16

--------------------------------------------------------------------------------

 

If the Optionee's employment is terminated by the Company without good reason or
terminated by the Optionee for good reason, all unvested options shall
immediately vest and become exercisable. In all other cases, all unvested
options shall immediately terminate. From and after the vesting dates, the
vested options may be exercised at any time or from time to time, in whole or in
part, for a period of five (5) years. Notwithstanding the generality of the
foregoing, rights represented by vested options shall not be affected by the
termination of the Optionee's employment because of the disability or death of
the Optionee.
 
3)
Exercise of Option.

 
a)
Vested Options may only be exercised by the Optionee who shall have the right to
exercise such Option in whole or in part, at any time or from time to time
during the period commencing on a vesting date and terminating on the fifth
anniversary of such vesting date. The Option is not transferable or assignable
by the Optionee other than by will, as a result of the laws of descent and
distribution or pursuant to a Qualified Domestic Relations Order, If the Option
is transferred by will, as a result of the laws of descent and distribution or
pursuant to a Qualified Domestic Relations Order, the transferee shall have all
of the rights, powers and privileges that the Optionee would have had in the
absence of such a transfer.

 
 
b)
This Option may be exercised by written notice of intent to exercise the Option
delivered to the Company at its principal office no fewer than five days in
advance of the effective date of the proposed exercise. Such notice shall be
accompanied by this Agreement, shall specify the number of shares of Common
Stock with respect to which the Option is being exercised and shall specify the
proposed effective date of such exercise. Such notice shall also be accompanied
by payment in full to the Company at its principal office of the option price
for the number of shares of the Common Stock with respect to which the Option is
then being exercised. The payment of the option price shall be made in cash or
by certified check, bank draft, or postal or express money order payable to the
order of the Company or, with the consent of the Board, in whole or in part in
Common Stock which is owned by the Optionee and valued at its Fair Market Value
on the date of exercise. Any payment in shares of Common Stock shall be effected
by delivery of such shares to the CFO of the Company, duly endorsed in blank or
accompanied by stock powers duly executed in blank, together with any other
documents or evidence as the CFO of the Company shall require from time to time.

 
 
c)
Upon the Company's determination that the Option has been validly exercised as
to any of the Stock, the CFO of the Company shall issue a certificate or
certificates in the Optionee's name for the number of shares set forth in his
written notice. However, the Company shall not be liable to the Optionee for
damages relating to any delays in issuing the certificate(s) to him, any loss of
the certificate(s), or any mistakes or errors in the issuance of the
certificate(s) or in the certificate(s) themselves.

 
 
Page | 17

--------------------------------------------------------------------------------

 

4)
Term of Employment. This Option shall not grant to Optionee any right to
continue serving as an employee of the Company.

 
5)
Notices; Deliveries. Any notice or delivery required to be given under the terms
of this Option Agreement shall be addressed to the Company in care of its CFO at
its principal office, 3601 Clover Lane, New Castle, Pennsylvania, 16105, and any
notice or delivery to be given to Optionee shall be addressed to him at such
address as the Optionee may hereafter designate in writing. Any such notice or
delivery shall be effective as of the date of receipt.



6)
Disputes. As a condition of the granting of the Option hereby, the Optionee and
his heirs and successors agree that any dispute or disagreement which may arise
hereunder shall be determined by the Board in its sole discretion and judgment,
and that any such determination and any interpretation by the Board of the terms
of this Option shall be final and shall be binding and conclusive, for all
purposes, upon the Company, Optionee, his heirs and personal representatives.



7)
Legend on Certificates. The certificate(s) representing the shares of Stock
purchased by exercise of this Option will be stamped or otherwise imprinted with
a legend in such form as the Company or its counsel may require with respect to
any applicable restrictions on the sale or transfer of such shares and the stock
transfer records of the Company will reflect stop-transfer instructions with
respect to such shares. The Company is under no obligation to remove this legend
for any reason whatsoever.



8)
Miscellaneous.



 
a)
All decisions of the Board upon any questions arising under the Plan or under
this Option Agreement shall be conclusive.

 
 
b)
Nothing herein contained shall affect Optionee's right to participate in and
receive benefits from and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company.

 
 
c)
Optionee agrees to make appropriate arrangements with the Company for
satisfaction of any applicable federal, state or local income tax, withholding
requirements or like requirements, including the payment to the Company at the
time of exercise of the Option of all such taxes and requirements.



 
d)
Whenever the term "Optionee" is used herein under circumstances applicable to
any other person or persons to whom this Option, in accordance with the
provisions hereof, may be transferred, the word "Optionee" shall be deemed to
include such person or persons.



 
e)
Notwithstanding any of the other provisions hereof, Optionee agrees that he will
not exercise this Option and that the Company will not be obligated to issue any
of the Stock pursuant to this Option Agreement, if the exercise of the Option or
the issuance of such shares of Common Stock would constitute a violation by the
Optionee or by the Company of any provision of any law or regulation of any
governmental authority or national securities exchange. Upon the acquisition of
any Stock pursuant to the exercise of the Option herein granted, Optionee will
enter into such written representations, warranties and agreements as the
Company may reasonably request in order to comply with applicable securities
laws or with this Agreement.

 
 
Page | 18

--------------------------------------------------------------------------------

 

 
f)
This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Company. The interpretation, performance and enforcement of
this Option Agreement shall be governed by the laws of the State of Delaware.

 
The parties have fully read and understand this STOCK PURCHASE OPTION AGREEMENT
in its entirety and have signed it on the dates indicated in the spaces provided
below.
 
AXION POWER INTERNATIONAL, INC.
               
Charles Trego, CFO
 
Date signed
           
Executive Signature
 
Date signed
           
Executive Printed Name
   

 
 
Page | 19

--------------------------------------------------------------------------------

 